Filed 11/22/21 P. v. Hull CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C093039

                    Plaintiff and Respondent,                                   (Super. Ct. Nos. 16FE004823,
                                                                                        17FE006203)
           v.

 ZACHARY HULL,

                    Defendant and Appellant.




         Appointed counsel for defendant Zachary Hull has asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable errors favorable to defendant, we
will affirm the judgment.




                                                             1
                                      BACKGROUND
         In Sacramento County Superior Court case No. 17FE006203, defendant was
originally charged with five counts of burglary (Pen. Code, § 459)1 and one count of
receiving stolen property (§ 496, subd. (a)). The prosecution further alleged a person was
present in each of the residences during the burglaries for four of the burglary counts.
(§ 667.5, subd. (c)(21).) Finally, the prosecution alleged defendant had received a prior
strike conviction for a burglary conviction in Sacramento County Superior Court case
No. 16FE004823 (§§ 667, subds. (b)-(i), 1170.12), and that the conviction also
constituted a serious prior felony conviction (§ 667, subd. (a)).
         A jury found defendant guilty of four of the burglary counts and found true the
allegations a person was present in the residences as to each of those counts. The jury
found defendant not guilty of the remaining burglary count, and the stolen property count
was dismissed. The trial court found true the allegations defendant had a prior serious
felony conviction and prior strike conviction. (People v. Hull (Jan. 8, 2020, C087338)
[nonpub. opn.].) The trial court sentenced defendant to a total of 22 years four months in
state prison, which included 16 years for the burglary counts, five years for the prior
serious felony enhancement, and one year four months for the probation violation in case
No. 16FE004823.
         Defendant appealed, and we remanded the case so the court could consider
whether to exercise its then newly granted discretion under Senate Bill No. 1393 (2017-
2018 Reg. Sess.) to strike defendant’s prior serious felony conviction under section 667,
subdivision (a). (People v. Hull, supra, C087338.) After the remand, defense counsel
filed a written motion to strike the five-year serious felony enhancement. Among other
things, the motion cited defendant’s relative youth as a factor in favor of striking the




1   Undesignated statutory references are to the Penal Code.

                                              2
enhancement and attached a social worker report describing the difficult circumstances of
defendant’s upbringing, along with the probation report from defendant’s initial
sentencing. The prosecution opposed the motion, citing defendant’s pattern of violent
offenses, both historically and while incarcerated; the circumstances of the current
offenses; and defendant’s general lack of remorse. The opposition attached a series of
disciplinary actions defendant had received in prison.
       The trial court conducted a hearing on the motion, for which defendant was
present. The parties submitted on their motions. The court denied the motion, explaining
that despite the factors identified by the defense, defendant “had opportunities to turn his
life around and failed to avail himself of those opportunities.” In particular, defendant
had initially been on probation for a “fairly violent” domestic violence offense at the time
of his initial burglary offense, and then was on probation for that burglary offense when
he committed the current burglary offenses. The court also observed the offenses were
“potentially dangerous,” in that they occurred late at night while the victims were
sleeping at home, and that further confinement would protect the community. Thus, the
court denied the motion and maintained the previously entered sentence. Defendant
appealed.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.



                                              3
                                 DISPOSITION
     The judgment is affirmed.



                                              /s/
                                          RAYE, P. J.



We concur:



    /s/
ROBIE, J.



    /s/
HOCH, J.




                                      4